DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

claims 1-4 have been presented for examination on merit. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the pharmaceutical agent. 
Claims 1-4 are also indefinite for reciting a method of administering a pharmaceutical agent with a release rate of at least 0.001 to 50 micrograms per hour per kilogram body weight of the mammal. The claims are indefinite because the release rate of an active agent from any drug delivery system depends on the 
Claim 3 is indefinite for reciting a pharmaceutical mixture of a liposomal prostaglandin, prostaglandin derivative, prostaglandin prodrug, or a mixture thereof. This is indefinite because it is not clear why the claim contains the term -mixture- twice. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gale et al (US 20050095279).

Gale et al teach a transdermal analgesic system having reduced potential for abuse, without diminishing the therapeutic or beneficial effects of the analgesic when the system is applied to the skin (See abstract and [0007]). The said transdermal system is a patch (See [0073] and Figs. 1-4). 
fentanyl and analogs thereof; (b) an antagonist reservoir comprising an antagonist for said analgesic (See [0009]-[0010]). 
Gale et al disclose the pharmacokinetic studies of two systems, a transdermal sufentanil containing analgesic system (6 mg, 20 cm2, 0.05 mm adhesive thickness, approximately 10 µg/h, 72 hour application); and a transdermal sufentanil containing analgesic system (3 mg, 20 cm2, 0.025 mm adhesive thickness, 10 µg/h, 72 hour application). Accordingly, the patches delivering 10 µg/h means an 11.07 µg/hr/body weight for a subject with 65 kg body weight (i.e. 10x72=720/65=11.07).  
Gale et al disclose that a transdermal analgesic patch delivering from 12.5 to 100 µg/h, i.e. encompassing a rate of 20 µg/hr/body weight (See table 6A). 
Gale et al further disclose a transdermal analgesic system wherein the rate of antagonist release from the system and delivered to the subject is less than about 6 microgram/kg/hour, such as less than about 5 microgram/kg/hour, less than 1 microgram/kg/hour (See [0051]). 

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brooke et al (6,328,992).

Brooke et al teach a transdermal structure such as a patch for delivering cannabis chemical(s), including THC, to one's bloodstream. The structure comprises a cannabis chemical(s) (See abstract, Summary and Col. 2, lines 447-55). 
The said patch comprises a rate controlling means located directly adjacent to the patient's skin. Its function is to control the flux of cannabis from the reservoir to the skin. A preferred rate controlling means may comprise a polymer membrane having a predetermined permeability and thickness for allowing the release of effective amounts of cannabis continuously from several hours to several days (See Col. 3, lines 49-55).
Brooke et al disclose attributes of the cannabis structures and methodology including: 1) Daily amounts of cannabis to be administered through intact skin range from about 0.25 to 10 micrograms per hour. 2) The extended period of time for cannabis administration is from one through seven days. 3) The area of intact skin through which the cannabis is administered may range from about 5 to 100 square centimeters. 4) The rate at which cannabis may be administered may range from about 0.5 to 20 micrograms per square centimeter per hour (See Col. 7, lines 28-41). 
Brooke et al teach that in Example A, the size of patch is 2.5 square centimeter for determining in-vitro drug skin permeation rate. Total skin flux of combined cannabinoids was approximately 25 micrograms per square centimeter per hour. To deliver 10 mg of the combined cannabinoids per day, one patch covering an area of 17 square centimeters is required. The said patch is effective for a three-day delivery of the selected cannabinoids (See Col. 9, lines 1-13). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gale et al (US 20050095279) in combination with Ross (US 20120220980)

Gale et al’s teaching of a transdermal analgesic patch is delineated above and incorporated herein.  Gale et al lack a specific disclosure on the active agent being 

Ross teach a transdermal patch that can easily deliver a controlled volume of a fluidic drug compound to the skin is provided. More particularly, the patch contains a microneedle assembly that is configured to be placed in fluid communication with a drug delivery assembly (See abstract). 
Ross disclose a method for transdermally delivering a drug compound by placing a patch adjacent to skin, the patch comprising a drug delivery assembly that comprises a reservoir that holds a drug compound and a rate control membrane; a microneedle assembly that comprises a support that defines an aperture, the microneedle assembly comprising a plurality of microneedles that extend outwardly from the support and contain a channel in fluid communication with the aperture of the support; and a release member that is generally impermeable to the drug compound and positioned adjacent to the rate control membrane and the support (See [0006]). 
The said drug delivery assembly of the transdermal patch contains a reservoir that can initially retain a drug compound (See [0033]).
Ross further discloses that there is no particular limitation to the drug compounds that may be retained within the reservoir and employed in the said patch. Examples of suitable drug compound include prostaglandin antagonists, prostaglandins, analgesics such as fentanyl, etc (See [0034] and [0036]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ross with that od Gale et al to arrive at the instant invention. It would have been obvious to do so because gale et al teach a transdermal patch comprising an analgesic such as fentanyl doe delivery to a subject wherein the release rate of the drug is from 1.5 to 100 µg/h. Ross teach a drug delivery system comprising a plurality of reservoirs comprising a plurality of active agents including fentanyl and prostaglandin and a means for rate control. Accordingly, one of ordinary skill in possession of Gale et al’s patch would have been motivated to have looked in the art for other pharmaceutical agents that are suitable for delivery via a patch as taught by Ross in order to take advantage of this safe and effective continuous drug delivery for other active agents. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-4 are rejected.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                    /Mina Haghighatian/          

Mina Haghighatian
Primary Examiner
Art Unit 1616